UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1139


MICHAEL MOMENT,

                  Plaintiff - Appellant,

             v.

STATE OF MARYLAND; MARTIN O’MALLEY, Governor; DOUGLAS F.
GANSLER, Attorney General; IKE LEGGEIL, County Executive for
Montgomery County,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-00086-RWT)


Submitted:    June 18, 2009                 Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Moment, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael   Moment     appeals       the    district    court’s   orders

denying relief on his civil complaint and denying his motion for

reconsideration.       We    have      reviewed       the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Moment v. Maryland, No. 8:09-cv-00086-

RWT (D. Md. Jan. 22, 2009; Jan. 29, 2009).                   Moment’s motion for

injunctive relief pending appeal is denied.                     We dispense with

oral   argument    because       the    facts    and    legal     contentions     are

adequately    presented     in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2